Exhibit 10.2

April 20, 2010

Bryce Chicoyne

40 Ridge Way

North Andover, MA 01845

 

Re: Retention Bonus Letter Agreement

Dear Bryce:

As you know, Salary.com, Inc. (the “Company”) is currently operating under the
direction of an Interim Chief Executive Officer (the “Interim CEO”). Among other
things, the Interim CEO is overseeing a search for the Company’s regular Chief
Executive Officer (the “New CEO”). At this time, the Company believes that your
assistance with the search efforts and your service during that transitional
period that will follow the New CEO’s commencement of employment (the “New CEO
Commencement Date”) is important to the Company and its business goals. To
incent you to remain actively employed with the Company at least through the end
of this transitional period, the Company is offering you the opportunity to
receive a “Retention Bonus” as set forth below. This Letter Agreement is
supplemental to and not in lieu of your and the Company’s rights and obligations
pursuant to the April 1, 2008 Employment Offer Letter as amended by the
December 31, 2008 Amendment to Employment Offer Letter (collectively the
“Employment Agreement”). With those understandings, the terms of this Retention
Bonus Letter Agreement (the “Letter Agreement”) are as follows:

 

1. Retention Bonus Date. For purposes of this Retention Bonus letter agreement
(the “Letter Agreement”), the “Retention Bonus Date” shall be the earlier of:
(i) the first business day ninety (90) days after the New CEO Commencement Date,
(ii) the date of the termination of your employment by the Company without Cause
(as defined in your Employment Agreement), or (iii) December 31, 2010. To earn
any part of the Retention Bonus you must remain employed with the Company in a
full-time capacity through the Retention Bonus Date.

 

2. Retention Bonus Amount. If you remain employed with the Company in a
full-time capacity through the Retention Bonus Date, you will earn a one time
Retention Bonus of $75,000 (SEVENTY FIVE THOUSAND DOLLARS), less applicable
deductions and withholdings (“Retention Bonus Amount”). If earned, the Company
shall pay the Retention Bonus Amount to you in the first available pay period
after the Retention Bonus Date.

 

3. Preservation of At-Will Employment and Employment Agreement. Nothing in this
Letter Agreement alters the at-will nature of your employment with the Company,
meaning either you or the Company can end your employment at any time, with or
without Cause and with or without notice, subject to the terms of the Employment
Agreement. For the avoidance of doubt, if your employment ends for any reason
prior the Retention Bonus Date, you will not be entitled to any part the
Retention Bonus Amount.



--------------------------------------------------------------------------------

April 20, 2010

Page 2

 

4. Section 409A. This Letter Agreement is unfunded and the Retention Bonus
Amount is subject to a substantial risk of forfeiture and thus are not intended
to qualify as deferred compensation for purposes of Section 409A of the Code.
Furthermore, the payments of the Retention Bonus Amount is intended to be exempt
from the requirements of Section 409A of the Code as a “short-term deferral” as
described in Section 409A of the Code, and the provisions regarding such payment
shall be interpreted accordingly. To the extent that any provision of the Letter
Agreement is ambiguous as Section 409A of the Code, the provision shall be read
in such a manner so that all payments hereunder are exempt from or comply with
Section 409A of the Code.

 

5. Miscellaneous This Letter Agreement constitutes the entire agreement between
you and the Company with respect to the subject matter hereof and supersedes all
prior oral and written agreements and understandings between you and the Company
with respect to any related subject matter, provided however, the Employment
Agreement remains in full force and effect. This Letter Agreement will be deemed
to be made and entered into in the Commonwealth of Massachusetts and will in all
respects be interpreted, enforced and governed under the laws of the
Commonwealth of Massachusetts. This Letter Agreement may be amended or modified
only by a formal written instrument signed by the you and by a duly authorized
representative of the Company. This Letter Agreement shall inure to the benefit
of and be binding upon the Company and its successors and permitted assigns.



--------------------------------------------------------------------------------

April 20, 2010

Page 3

 

We hope that it this arrangement encourages your continued effective commitment
to the Company.

Sincerely,

 

/s/ Paul Daoust

Paul Daoust Interim Chief Executive Officer SALARY.COM, INC. Acknowledged and
Agreed:

/s/ Bryce Chicoyne

Bryce Chicoyne Chief Financial Officer